         Case 1:20-mc-00209-PAE Document 29 Filed 09/18/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 THE FEDERAL REPUBLIC OF NIGERIA; ABUBAKAR
 MALAMI, THE ATTORNEY GENERAL OF THE
 FEDERAL REPUBLIC OF NIGERIA,

                                      Applicants,

                       v.

 VR ADVISORY SERVICES, LTD.; VR ADVISORY
 SERVICES (USA) LLC; VR CAPITAL GROUP, LTD.;                      Civ. Action No. 1:20-mc-209
 VR GLOBAL ONSHORE FUND, L.P.; VR ARGENTINA
 RECOVERY ONSHORE FUND II, L.P.; RICHARD                                     ORDER
 DIETZ; JEFFREY JOHNSON; and ASHOK RAJU,

                                      Respondents.



PAUL A. ENGELMAYER, District Judge:

       The Court will hold oral argument in this case on Thursday, October 22, 2020, at 2:00

p.m., on the respondents’ pending motion to vacate this Court’s order approving discovery. This

argument will be held telephonically. The parties should call into the Court’s dedicated

conference line at (888) 363-4749, and enter Access Code 468-4906, followed by the pound (#)

key. Counsel are directed to review the Court’s Emergency Rules and Practices in Light of

COVID-19, found at https://nysd.uscourts.gov/hon-paul-engelmayer, for the Court’s procedures

for telephonic conferences and for instructions for communicating with chambers.

       SO ORDERED.


                                                        PaJA.�
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: September 18, 2020
       New York, New York
Case 1:20-mc-00209-PAE Document 29 Filed 09/18/20 Page 2 of 2
